DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Dina Halajian on September 2, 2022.

The application has been amended as follows: 
11.    (Currently Amended) A method of calibrating a fluid analyzer, comprising the steps of: 
(A) at a first time period: 
(i) causing at least three calibration reagents to contact a potentiometric sensor and at least one additional sensor, the potentiometric sensor comprising a calcium ion selective electrode, a magnesium ion selective electrode, and a reference electrode, wherein the calcium ion selective electrode, the magnesium ion selective electrode, and the reference electrode generate signals received and transformed by a meter into first information indicative of electric potentials of the at least three calibration reagents, and 
(ii) using calibration logic of a control system having a processor executing processor executable code to determine calibration information using the first information, wherein the calibration information comprises a slope, an offset, and a selectivity coefficient; 
(B) at a second time period after the first time period: 
(i) causing two of the at least three calibration reagents to contact the potentiometric sensor and the at least one additional sensor, wherein the calcium ion selective electrode, the magnesium ion selective electrode, and the reference electrode
(ii) using re-calibration logic of the control system to determine first re-calibration information using (a) the second information, and (b) at least a portion of the calibration information from step (A), wherein the first re- calibration information comprises at least one of a slope, an offset, and a selectivity coefficient; and 
(C) at a third time period: 
(i) causing at least one of the at least three calibration reagents to contact[[ the]] the potentiometric sensor and the at least one additional sensor, wherein the calcium ion selective electrode, the magnesium ion selective electrode, and the reference electrode of the potentiometric sensor generate signals received and transformed by the meter into third information indicative of the electric potential of said at least one calibration reagent, and 
(ii) using the re-calibration logic of the control system to determine second re-calibration information using (a) the third information, and (b) at least a portion of the first re-calibration information, wherein the second re-calibration information comprises at least one of a slope, an offset, and a selectivity coefficient.
REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, they are deemed novel and non-obvious over the prior art of record drawn to methods as instantly claimed.  The limitation “(C) at a third time period after the first time period: (i) causing two of the at least three calibration reagents to contact the potentiometric sensor and the at least one additional sensor, wherein the calcium ion selective electrode, the magnesium ion selective electrode, and the reference electrode of the potentiometric sensor generate signals received and transformed by the meter into third information indicative of the electric potentials of the two calibration reagents, and (ii) using the re-calibration logic of the control system to determine second re-calibration information using (a) the third information, and (b) at least a portion of the calibration information from step (A), wherein the second re-calibration information comprises one or more of a slope, an offset, and a selectivity coefficient” in claim 1 and “(B) at a second time period after the first time period: (i) causing two of the at least three calibration reagents to contact the potentiometric sensor and the at least one additional sensor, wherein the calcium ion selective electrode, the magnesium ion selective electrode, and the reference electrode such that the calcium ion selective electrode, the magnesium ion selective electrode, and the reference electrode generate signals received and transformed by the meter into second information indicative of the electric potentials of the two calibration reagents, and (ii) using re-calibration logic of the control system to determine first re- calibration information using (a) the second information, and (b) at least a portion of the calibration information from step (A), wherein the first re-calibration information comprises at least one of a slope, an offset, and a selectivity coefficient” in claim 11 are not obvious over the prior art.  
The pertinent art, Amemiya (U.S. 5,580,441), teaches (A) at a first time period, (i) causing at least three calibration reagents (Fig. 4; Col. 7, lines 22-24) to contact a potentiometric sensor (Fig. 5; Col. 7, lines 26-29: three kinds of electrodes, i.e., an Mz ion-selective electrode 3A, an Nz ion-selective electrode 3B and a reference electrode 5 are immersed into each of these solutions) and at least one additional sensor (Fig. 10: the potassium ion-selective electrode 55B, the nitrate ion-selective electrode 55D), the potentiometric sensor comprising a calcium ion selective electrode (Col. 12, line 50: the Ca2+ ion-selective electrode), a magnesium ion selective electrode (Col. 12, line 47: the Mg2+ ion-selective electrode), and a reference electrode (Fig. 5: reference electrode), wherein the calcium ion selective electrode, the magnesium ion selective electrode, and the reference electrode generate signals received and transformed by a meter into first information indicative of electric potentials of the at least three calibration reagents (Col. 7, lines 43-45: potential differences between the reference electrode 5 and the ion-selective electrodes 3A and 3B are measured), and (ii) using calibration logic of a control system having a processor executing processor executable code (Col. 7, lines 45-47: the first potentiometric circuit 7A and the second potentiometric circuit 7B are connected to a calculation and memory element 9 so as to store therein the potential differences measured respectively) to determine calibration information using the first information (Col. 9, lines 57-58: the factor of a calibration curve as determined through the calibration), wherein the calibration information comprises a slope (Col. 9, line 59: potential slope), an offset (Col. 9, line 59: standard potential), and a selectivity coefficient (Col. 9, line 58: selectivity coefficient).  Amemiya further teaches when it is desired to perform a more accurate measurement, the procedures shown in Figs. 5 and 6 are continuously repeated several times; thus, the repeated steps of Fig. 5 would include causing at least one of the at least three calibration reagents to contact the potentiometric sensor and the at least one additional sensor, i.e., the repeated steps of three calibration reagents (Col. 9, lines 32-34).  In another word, Amemiya teaches repeated three-point calibration by using three calibration reagents.  Claim 1 recites a three-point calibration (Step (A): at least three calibration reagents), followed by a one-point or two-point or three-point calibration (Step (B): at least one of the at least three calibration reagents) and a two-point calibration (Step (C): two of the at least three calibration reagents).  Similarly, claim 11 recites a three-point calibration by using three calibration reagents (Step (A): at least three calibration reagents), followed by a two-point calibration (Step (B): two of the at least three calibration reagents) and one-point or two-point or three-point calibration (Step (C): at least one of the at least three calibration reagents). Thus, Amemiya teaches the step (B) of claim 1 or the step (C) of claim 11, but does not teach the step (C) of claim 1 or the step (B) of claim 11 that at another time period after the first time period of step (A): (i) causing two of the at least three calibration reagents to contact the potentiometric sensor and the at least one additional sensor, wherein the calcium ion selective electrode, the magnesium ion selective electrode, and the reference electrode such that the calcium ion selective electrode, the magnesium ion selective electrode, and the reference electrode generate signals received and transformed by the meter into information indicative of the electric potentials of the two calibration reagents, and (ii) using re-calibration logic of the control system to determine the re-calibration information using (a) the information, and (b) at least a portion of the calibration information from step (A), wherein the re-calibration information comprises at least one of a slope, an offset, and a selectivity coefficient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795